      Case 3:20-cv-00199-MMD-WGC Document 6 Filed 07/31/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


MATTHEW SARABIA,                     )                  3:20-cv-00199-MMD-WGC
                                     )
                         Plaintiff,  )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  July 31, 2020
WILLIAM GITTERE, et al.,             )
                                     )
                         Defendants. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Court Case Summary or Docket Sheet” (ECF
No. 5). Plaintiff is advised he should not expect to receive free copies of the docket sheet and/or
additional copies of court filings as a matter of course. However, in this instance, Plaintiff’s
request shall be granted on a one-time basis. Plaintiff is informed if in the future he wishes to
have a copy of the docket sheet, he will have to order it in advance and pay for it. The Clerk’s
Office charges 50¢ per page for a copy of a docket sheet.


       Plaintiff’s “Motion for Court Case Summary or Docket Sheet” (ECF No. 5) is GRANTED.
The Clerk of the Court is directed to send a copy of the docket sheet in this matter to the Plaintiff.

       IT IS SO ORDERED.
                                               DEBRA K. KEMPI, CLERK

                                               By:        /s/______________________
                                                      Deputy Clerk
